UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
  LUIS GOMEZ,                                                               5/6/21

                Plaintiff,                               20-CV-4190 (BCM)
        -against-                                        ORDER
 SHINE SERVICES LLC, et al.

                Defendants.

BARBARA MOSES, United States Magistrate Judge.

        By letter dated May 4, 2021 (Dkt. No. 38), the parties submitted a revised settlement

agreement adequately addressing the issues raised in the Court's Order dated April 13, 2021 (Dkt.

No. 37). Having carefully reviewed the terms of the revised agreement pursuant to Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), the settlement agreement, as revised,

is APPROVED. It is hereby ORDERED that this action is DISMISSED with prejudice and without

costs. The Court will retain jurisdiction for the sole purpose of enforcing the terms of the

agreement. The Clerk of Court is respectfully directed to close the case.

Dated: New York, New York
       May 6, 2021                                   SO ORDERED.



                                                     ________________________________
                                                     BARBARA MOSES
                                                     United States Magistrate Judge
